DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 10/31/2022 have been considered for examination. 

With regard to the objections to Specification and Claims, Applicant’s arguments filed 10/31/2022 in view of the amendments have been fully considered and are persuasive. Thus, the objections to Specification and Claims have been withdrawn.

With regard to the 112(b) rejections, Applicant’s arguments filed 10/31/2022 in view of the amendments have been fully considered and are persuasive. Thus, the 112 rejections of claims have been withdrawn. 

With regard to the 102/103 rejections, Applicant’s arguments filed 10/31/2022 in view of the amendments have been fully considered but are not persuasive at least in view of reasons set forth below. 

On page 11 of Remarks, Applicant argued: 
Zhang fails to disclose at least the elements of amended claim 1. The additional cited art fails to cure the deficiencies of Zhang. Further, independent claims 11 and 20 recite
analogous features to those discussed above with respect to amended independent claim 1. 
In response to Applicant’s argument, Examiner respectfully disagrees.
Unlike Applicant’s argument above, Zhang clearly teaches, receiving a wake-up signal (WUS) signal (WUS) [FIG. 4B; ¶0189, 0288 and 0308, (the UE) receives WUS signal indicating wake-up or sleep] a request for a channel state information (CSI) report [FIG. 4B; ¶0020, after determining that the WUS signal indicates wake-up of the UE, reporting the measurement result/CSI report in the on-duration corresponding to the WUS signal; note that it is implied that the WUS signal indicates a request for the CSI report]. 
Although Zhang does not explicitly teach (see, emphasis), WUS indicating that the UE is not scheduled for reception of downlink (DL) data in a next occurrence of a discontinuous reception (DRX) on-duration of a DRX cycle, Ang cures the deficiencies of Zhang since Ang teaches, WUS indicating that the UE is not scheduled for reception of downlink (DL) data in a next occurrence of a discontinuous reception (DRX) on-duration of a DRX cycle [FIG. 4; ¶0085, in an example of using the WUS scheme 400 indicating that no data to be scheduled or no DL grant for a DRX cycle].

On page 11 of Remarks, Applicant argued: 
Dependent claims 3-10, 12-15, 17, 19, 21, 22, and 24-30 depend variously from claims 1, 11, and 20. Therefore, claims 3-10, 12-15, 17, 19, 21, 22, and 24-30 are also patentable. 
In response to Applicant’s argument, Examiner respectfully disagrees.
Since independent claims 1, 11 and 20 are unpatentable over the cited references of record as set forth above, patentability of other dependent claims should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. The dependent claims are also unpatentable, as set forth below.

Claim Objections
Claims 3-4 are objected to because of the following informality:  
Claim 3 recites, “The method of claim 2, ...” which recites cancelled claim 2. It is suggested to replace it with “The method of claim 1” for clarity. Claim 4 is objected to at least based on a similar rational applied to claim 3.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

Claim 3 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites "... transmitting the CSI report during a shortened interval of the next occurrence of the DRX on-duration of the DRX cycle” (lines 2-3), which however, does not appear to be described within the Specification. Moreover, Applicant does not specifically point out the support for the limitation. 
In regard to the above claimed limitation, Applicant’s Specification describes at best:
[t]hese and other aspects of the present disclosure can provide several benefits. For example, the UE may wake up to transmit a CSI report even if the UE is not scheduled for reception of DL data during the next occurrence of a DRX cycle. Accordingly, it may be unnecessary for the UE to wait until the next DRX cycle (or until the UE is scheduled for reception of DL data during the next occurrence of a DRX cycle), which may be several hundred milliseconds (ms), to transmit the CSI report (see, ¶0047).

However, nowhere do the specification including the above-mentioned cited portions describe “a shortened interval during which the CSI report is transmitted”, as recited in claim 3.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites "... transmitting the CSI report during a shortened interval of the next occurrence of the DRX on-duration of the DRX cycle” (lines 2-3). It is unclear what the “shortened interval” refers to. It is noted that the “shortened” is a relative term which renders the claim indefinite. In addition, the specification does not clearly redefine the term, as set forth above in regard to 112(a) rejection to claim 3. For the examination purpose only, it is interpreted as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 3-4, 6, 8-9, 11-15, 17, 20-22, 25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2022/0225151) in view of Ang et al (US Publication No. 2018/0332655).

Regarding claim 1, Zhang teaches, a method of wireless communication performed by a user equipment (UE)  [FIG. 4B; ¶0189, 0288 and 0308, a wireless communication performed by UE], comprising: 
performing one or more measurements of one or more reference signals configured for the UE [FIG. 4B; ¶0189, 0288 and 0308, (the UE) performs measurements for RSRP, RSRQ, etc. with respect to reference signals configured for the UE]; 
	receiving a wake-up signa signal (WUS) indicating [FIG. 4B; ¶0189, 0288 and 0308, (the UE) receives WUS signal indicating wake-up or sleep]:
		a request for a channel state information (CSI) report [FIG. 4B; ¶0020, after determining that the WUS signal indicates wake-up of the UE, reporting the measurement result/CSI report in the on-duration corresponding to the WUS signal; note that it is implied that the WUS signal indicates a request for the CSI report]; 
transmitting the CSI report during the next occurrence of the DRX on-duration of the DRX cycle [FIG. 4B; ¶0189, 0288 and 0308, (the UE) transmits the measurement results/CSI report in the on-duration (i.e., next occurrence of the DRX on-duration of the DRX; note that the on-duration is a next occurrence after receiving the WUS signal) of the first DRX cycle]; and 
the CSI report including the one or more measurements [FIG. 4B; ¶0189, 0288 and 0308, (the UE) reports, to the network device, the measurement results/CSI in the on-duration of the first DRX cycle; note that transmitting of the CSI report implies triggering of the CSI report beforehand, thus transmitting of the CSI report is based on the implied triggering]. 
Zhang does not explicitly teach (see, emphasis), WUS indicating that the UE is not scheduled for reception of downlink (DL) data in a next occurrence of a discontinuous reception (DRX) on-duration of a DRX cycle.
However, Ang teaches, WUS indicating that the UE is not scheduled for reception of downlink (DL) data in a next occurrence of a discontinuous reception (DRX) on-duration of a DRX cycle [FIG. 4; ¶0085, in an example of using the WUS scheme 400 indicating that no data to be scheduled or no DL grant for a DRX cycle].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in Zhang to include the above-mentioned features, as taught by Ang because it would provide the system with the enhanced capability of improving power saving functionality [e.g., ¶0084 of Ang].

Regarding claim 3, Zhang in view of Ang teaches, all the limitations of claim 1 and particularly, “transmitting the CSI report during the next occurrence of the DRX on-duration of the DRX cycle” as set forth above. Zhang further teaches, transmitting the CSI report during an interval of the next occurrence of the DRX on-duration of the DRX cycle [FIG. 4B; ¶0189, 0288 and 0308, (the UE) reports, to the network device, the measurement results/CSI in the on-duration of the first DRX cycle; note that the on-duration is an interval].  

Regarding claim 4, Zhang in view of Ang teaches, all the limitations of claim 1 and particularly, “receiving a wake-up signal (WUS)” as set forth above. Ang further teaches, determining, by the UE during the DRX cycle, to not enter the DRX active time during the DRX cycle in response to the indicating [FIG. 4; ¶0085, the UE skips an ON duration 416 for the associated DRX cycle or configured in a deep state 404 (i.e., not enter the DRX active time in case of the WUS scheme 400)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in Zhang to include the above-mentioned features, as taught by Ang because it would provide the system with the enhanced capability of improving power saving functionality [¶0084 of Ang].

Regarding claim 6, Zhang in view of Ang teaches, all the limitations of claim 1 and particularly, "the performing one or more measurements" as set forth above, and Zhang further teaches, wherein the performing one or more measurements includes measuring at least one of: one or more reference signal received powers (RSRPs); or one or more channel quality indicators (CQIs) [¶0171 and 0308, performing measurements for RSRP(s) or CQI(s)].  

Regarding claim 8, although Zhang in view of Ang teaches, all the limitations of claim 1 as set forth above, Zhang further teaches, the transmitting the CSI report includes transmitting the CSI report over one or more configured PUCCH resources [¶0311-0317, reporting the CSI over PUCCH resources] and the CSI report is multiplexed with at least one of a CQI [¶0308, the CSI report is transmitted with CQI].  

Regarding claim 9, Zhang in view of Ang teaches, all the limitations of claim 1 as set forth above. Zhang further teaches,  
receiving a CSI reporting configuration indicating at least one of a CSI with a reference signal received power (RSRP) [FIG. 4B; ¶0304-0312, the network device/BS configures the UE to perform reporting the CSI with RSRP; note that it is implied that the network device configuring the UE transmits, to the UE, corresponding CSI configuration indicating the CSI]; and 
wherein the transmitting the CSI report comprises at least one of: 
transmitting, based on the CSI reporting configuration, the CSI report with the RSRP [FIG. 4B; ¶0308, (the UE) reports the CSI with RSRP based on configuration by the network device/BS]. 

Regarding claim 11, Zhang teaches, a method of wireless communication performed by a user equipment (UE), [FIGS. 4B and 7; ¶0189, 0288, 0294 and 0308 and 0308, a wireless communication performed by UE], the method comprising: 
receiving a wake-up signal (WUS) [FIG. 4B; ¶0189, 0288 and 0308, (the UE) receives WUS signal indicating wake-up or sleep];
determining during a discontinuous reception (DRX) inactive time, to transmit a chanel state information (CSI) report [FIGS. 4B and 7; ¶0189, 0288, 0294 and 0308, (the UE) receives a WUS indicating wake-up of the UE in the DRX inactive time (note that the WUS is received in the non-active time of the DRX cycle (see, FIG. 7)) and determines the reporting of CSI based on the WUS signal; further see ¶0294, the measurement of reference signal for the CSI reporting is only if the WUS signal indicates wake-up of the UE, thus performing the measurement of the reference signal implies performing the CSI reporting]; and 
transmitting the CSI report based on the determining [FIGS. 4B and 7; ¶0189, 0288, 0294 and 0308, (the UE) transmits the CSI, to the network device, based on the determining based on the WUS signal].  
Zhang does not explicitly teach (see, emphasis), WUS indicating that the UE is not scheduled for reception of downlink (DL) data in a next occurrence of a discontinuous reception (DRX) on-duration.
However, Ang teaches, WUS indicating that the UE is not scheduled for reception of downlink (DL) data in a next occurrence of a discontinuous reception (DRX) on-duration [FIG. 4; ¶0085, in an example of using the WUS scheme 400 indicating that no data to be scheduled or no DL grant for a DRX cycle].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in Zhang to include the above-mentioned features, as taught by Ang because it would provide the system with the enhanced capability of improving power saving functionality [e.g., ¶0084 of Ang].

Regarding claim 12, claim 12 recites similar features to claim 9 without adding patentable features. Thus, claim 12 is rejected at least based on a similar rational applied to claim 9. 

Regarding claim 13, Zhang in view of Ang teaches, all the limitations of claim 11 as set forth above. Zhang further teaches, 
detecting that a given number of DRX cycles has elapsed [¶0189, after the UE sleeps for M consecutive DRX cycles based on a configuration of the network, the UE wakes up, which requires the UE detects that the M consecutive DRX cycles has elapsed], wherein the given number of DRX cycles is configured [¶0189, after the UE sleeps for M consecutive DRX cycles based on a configuration of the network (note that it implies the M consecutive DRX cycles is configured by the network), the UE wakes up, which requires the UE detects that the M consecutive DRX cycles has elapsed]; and 
entering a DRX active time to transmit the CSI report in response to detecting that the given number of DRX cycles has elapsed [¶0189, (the UE) enters an active time to perform the CSI report (when the WUS indicates wake-up of the UE) after the UE sleeps for M consecutive DRX cycles], wherein determining to transmit the CSI report includes determining to transmit the CSI report in response to detecting that the given number of DRX cycles has elapsed [¶0189, (the UE) transmits the CSI report after the UE sleeps for M consecutive DRX cycles; note that transmitting of the CSI report requires determining of transmitting the CSI report].  

Regarding claim 14, Zhang in view of Ang teaches, all the limitations of claim 11 as set forth above, and Zhang further teaches, 
wherein determining to transmit the CSI report includes determining to transmit the CSI report in response to receiving the WUS indicating the UE to enter the wake state to transmit the CSI report [¶0189, (the UE) transmits the CSI report after receiving the WUS; note that transmitting of the CSI report requires determining of transmitting the CSI report].  

Regarding claim 15, Zhang in view of Ang teaches, all the limitations of claim 14 and particularly, “transmitting the CSI report during the next occurrence of the DRX on-duration of the DRX cycle” as set forth above, and Zhang further teaches, 
entering during the next occurrence of the DRX on-duration of a DRX cycle, the wake state based on the WUS [¶0189 and 0308, (the UE) enters an active state (i.e., wake state) after receiving the WUS indicating wake-up of the UE in an on-duration of a DRX cycle], 
wherein the UE remains in the wake state during the next occurrence of the DRX on-duration [FIG. 7; ¶0189 and 0308, the UE is in the active state during the DRX on-duration; note that the active time is a part of the on-duration], wherein transmitting the CSI report includes transmitting the CSI report while the UE is in the wake state [FIG. 7; ¶0189 and 0308, (the UE) transmits the CSI report while the UE is in the active state].  

Regarding claim 17, Zhang in view of Ang teaches, all the limitations of claim 11 as set forth above, and Zhang further teaches, 
performing one or more measurements of one or more reference signals configured for the UE [FIG. 4B; ¶0189, 0288 and 0308, (the UE) performs measurements for RSRP, RSRQ, etc. with respect to reference signals configured for the UE], 
wherein the CSI report is based on the one or more measurements [FIG. 4B; ¶0189, 0288 and 0308, (the UE) reports, to the network device, the measurement results/CSI in the on-duration of the first DRX cycle; note that the CSI report is based on the measurements].  

Regarding claim 20, claim 20 is merely different from claim 1 in that it recites claimed features from the perspective of a base station, but recites similar features to claim 1 without adding further patentable. Thus, claim 20 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 21, Zhang in view of Ang teaches, all the limitations of claim 20 as set forth above, and Zhang further teaches, transmitting, to the UE, a CSI reporting configuration indicating at least one of a CSI with the reference signal received power (RSRP) [FIG. 4B; ¶0304-0312, the network device/BS configures the UE to perform reporting the CSI with RSRP; note that it is implied that the network device configuring the UE transmits, to the UE, corresponding CSI configuration indicating the CSI].  

Regarding claim 22, Zhang in view of Ang teaches, all the limitations of claim 20 as set forth above, and Zhang further teaches, 
transmitting, by the BS, one or more reference signals configured for the UE [FIG. 4B; ¶0189, 0288 and 0308, (the UE) performs measurements for RSRP, RSRQ, etc. with respect to reference signals configured for the UE; further see, S401 of FIG 4B, the network device transmits a reference signal to the UE], wherein the CSI report is based on the one or more reference signals [FIG. 4B; ¶0189, 0288 and 0308, the CSI report is the measurement result of the reference signals].  

Regarding claim 25, Zhang in view of Ang teaches, all the limitations of claim 20 as set forth above, and Zhang further teaches, 
wherein receiving the CSI report includes receiving the CSI report via one or more configured Physical Uplink Control Channel (PUCCH) resources [¶0311-0317, (the UE) reports the CSI over PUCCH resources configured for the UE].

Regarding claim 27, Zhang in view of Ang teaches, all the limitations of claim 20 as set forth above, and Zhang further teaches, 
configuring the UE to transmit a second CSI report after a given number of DRX cycles has elapsed [¶0189, (the network device) configures the UE to transmit the CSI report after the UE sleeps for M consecutive DRX cycles]; and 
receiving the CSI report after the given number of DRX cycles has elapsed [¶0189, (the UE) determines whether to report a measurement result and performs the CSI report after the UE sleeps for M consecutive DRX cycles, which results in the network device receiving the CSI report].  

Regarding claim 28, Zhang in view of Ang teaches, all the limitations of claim 20 as set forth above, and Zhang further teaches, 
receiving the CSI report includes receiving the CSI report in response to transmitting the WUS [¶0189, (the UE) transmits the CSI report after receiving the WUS; note that transmitting of the CSI report requires determining of transmitting the CSI report].  

Regarding claim 29, Zhang in view Ang teaches, all the limitations of claim 20 as set forth above.
Further, although Zhang further teaches, 
wherein receiving the CSI report includes receiving the CSI report while the UE is in a DRX active time [FIG. 4B; ¶0132, 0189, 0288 and 0308, (the UE) reports, to the network device, the measurement results/CSI in the active time], and wherein the CSI report includes CSI without RSRP [¶0171 and 0308, if the report quantity is set to CQI (i.e., the CSI report without RSRP; note that if the report quantity is set to CQI, it indicates that the associated reference signal resource is used for channel quality measurement which is independent from a situation where the report quantity is set to L1-RSRP, thus the corresponding CSI would not include the RSRP], Zhang does not explicitly teach (see, emphasis), ... indicating that the UE is not scheduled for reception of DL data in a next occurrence of a DRX on-duration of a DRX cycle.
However, Ang teaches, indicating that the UE is not scheduled for reception of DL data in a next occurrence of a DRX on-duration of a DRX cycle [FIG. 4; ¶0085, in an example of using the WUS scheme 400 indicating that no data to be scheduled or no DL grant for a DRX cycle].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in Zhang to include the above-mentioned features, as taught by Ang because it would provide the system with the enhanced capability of improving power saving functionality [e.g., ¶0084 of Ang].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2022/0225151) in view of Ang et al (US Publication No. 2018/0332655) and further in view of Gao et al (US Publication No. 2021/0337453).

Regarding claim 5, although Zhang in view of Ang teaches, all the limitations of claim 1 as set forth above, Zhang in view of Ang does not explicitly teach (see, emphasis), detecting, by the UE, a failure in one or more serving beams of the UE.
However, the feature “detecting, by the UE, a failure in one or more serving beams of the UE” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
	In particular, Gao teaches, triggering CSI reporting when detecting, by the UE, a failure in one or more serving beams of the UE [¶0085, triggering AP-CSI reporting when receiving the dedicated signaling of reporting beam event occurs (note that it requires detecting of a failure in a serving beam by UE)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Zhang in view of Ang with “detecting, by the UE, a failure in one or more serving beams of the UE” taught by Gao to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Gao into the system of Zhang in view of Ang would have yield predictable results and/or resulted in the improved system (e.g., allowing for beam recovery adaptively to dynamically changing radio channel environment), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2022/0225151) in view of Ang et al (US Publication No. 2018/0332655) and further in view of Tseng et al (US Publication No. 2016/0157256).

Regarding claim 7, although Zhang in view of Ang teaches, all the limitations of claim 1 and particularly, "transmitting the CSI report" as set forth above, and Zhang further teaches, transmitting the CSI report in response to the UE entering the DRX active time [¶0189, (the UE) performs CSI measurement and CSI reporting when the WUS indicates wake-up of the UE and the UE enters an active time], Zhang in view of Ang does not explicitly teach (see, emphasis), transmitting, by the UE to the BS, a scheduling request; and entering, by the UE, a DRX active time in response to transmitting the scheduling request.
However, the feature “transmitting, by the UE to the BS, a scheduling request; and entering, by the UE, a DRX active time in response to transmitting the scheduling request” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
In particular, Tseng teaches, transmitting, by the UE to the BS, a scheduling request [FIG. 8; ¶0157, (UE) triggers/sends, to base station, a scheduling request] and 
entering, by the UE, a DRX active time in response to transmitting the scheduling request [FIG. 8; ¶0157, (UE) enter DRX active time in response to transmitting the scheduling request].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Zhang in view of Ang with the above-mentioned feature taught by Tseng to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Tseng into the system of Zhang in view of Ang would have yield predictable results and/or resulted in the improved system (e.g., allowing for power saving of user equipment), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2022/0225151) in view of Ang et al (US Publication No. 2018/0332655) and further in view of Kim et al (US Publication No. 2019/0260461).

Regarding claim 10, although Zhang in view of Ang teaches, all the limitations of claim 1 as set forth above, Zhang in view of Ang does not explicitly teach (see, emphasis), 
receiving a command to reconfigure the UE's serving beam in response to the one or more measurements; and 
reconfiguring the UE's serving beam in accordance with the command.  
	However, Kim teaches, 
receiving, by the UE from the BS, a command to reconfigure the UE's serving beam in response to the one or more measurements [¶0045-0046 and 0052-0053, (first UE) receives, from BS, a beam change indication (BCI) for changing the serving beams to the first UE based on BSI feedback related to RSRP]; and 
reconfiguring, by the UE, the UE's serving beam in accordance with the command [¶0045-0046 and 0053, (the first UE) changes serving beams upon receiving the beam change indication].  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in Zhang in view of Ang to include the above-mentioned features, as taught by Kim because it would provide the system with the enhanced capability of preventing transmission/reception performance from deteriorating depending on communication state [¶0011 of Kim].

Claims 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2022/0225151) in view of Ang et al (US Publication No. 2018/0332655) and further in view of Kubo et al (US Publication No. 2019/0296854).

Regarding claim 19, although Zhang in view of Ang teaches, all the limitations of claim 11 as set forth above, and Zhang further teaches, 
receiving a CSI reporting configuration indicating that CSI with RSRP [FIG. 4B; ¶0189 and 0308, the network device configures (note that it requires the UE receives a CSI reporting configuration from the network device) the UE to perform CSI report; note that the CSI report includes RSRP (see e.g., ¶0308)]; 	
determining, by the UE during a next DRX inactive time, to not transmit a second CSI report to the BS based on the CSI reporting configuration [FIGS. 4B and 7; ¶0189, 0294 and 0308, if (the UE) receives a WUS indicating non wake-up of the UE in the DRX inactive time based on the configuration by the network device (note that the WUS is received in the non-active time of the DRX cycle (see, FIG. 7)) and not perform measurement (i.e., determining to not transmit a CSI report)], Zhang does not explicitly teach (see, emphasis), 
a configuration indicating that CSI ... is not configured with a threshold; and 
determining ... to not transmit a second CSI report to the BS based on the configuration.  
However, Kubo teaches,
a configuration indicating that CSI ... is not configured with a threshold [FIG. 10; ¶0125-0128, (the base station) transmits instruction information including the plurality of CSI request and determination information indicating the CSI request index (i.e., configuration indicating CSI; note that the configuration is not configured with a threshold]; and 
determining ... to not transmit a second CSI report to the BS based on the configuration [FIG. 10; ¶0125-0126, (the determination unit 32) determines not to respond to the instruction to perform the CSI reporting when the value of the CSI request specified by the CSI request index is 0 (zero) (i.e., based on the configuration)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang in view of Ang to include the above-mentioned features, as taught by Kubo because it would provide the system with the enhanced capability reducing unnecessary CSI reporting and consumption of uplink radio resources [¶0131 of Kubo].

Regarding claim 30, Although Zhang in view of Ang teaches, all the limitations of claim 20 as set forth above, and Zhang further teaches, transmitting a CSI reporting configuration indicating that CSI with RSRP [FIG. 4B; ¶0189 and 0308, the network device configures (note that it requires the UE receives a CSI reporting configuration from the network device) the UE to perform CSI report; note that the CSI report includes RSRP (see e.g., ¶0308)], Zhang in view of Ang does not explicitly teach (see, emphasis), a configuration indicating that CSI ... is not configured with a threshold.
However, Kubo teaches,
a configuration indicating that CSI ... is not configured with a threshold [FIG. 10; ¶0125-0128, (the base station) transmits instruction information including the plurality of CSI request and determination information indicating the CSI request index (i.e., configuration indicating CSI; note that the configuration is not configured with a threshold].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Zhang in view of Ang to include the above-mentioned features, as taught by Kubo because it would provide the system with the enhanced capability reducing unnecessary CSI reporting and consumption of uplink radio resources [¶0131 of Kubo].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2022/0225151) in view of Ang et al (US Publication No. 2018/0332655) and further in view of Kotecha et al (US Publication No. 2009/0238121).

Regarding claim 24, although Zhang in view of Ang teaches, all the limitations of claim 20 and particularly, “receiving the CSI report” as set forth above, and Zhang further teaches, receiving the CSI report includes receiving the CSI report while the UE is in a DRX active time [¶0189 and 0308, (the UE) transmits the CSI report after entering the active time of the DRX cycle], Zhang in view of Ang does not explicitly teach (see, emphasis), receiving a scheduling request; and  transmitting an uplink (UL) grant in response to receiving the scheduling request, wherein receiving an uplink signal based on the UL grant.  
However, the feature “receiving a scheduling request; and  transmitting an uplink (UL) grant in response to receiving the scheduling request, wherein receiving an uplink signal based on the UL grant” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
In particular, Kotecha teaches, 
receiving a scheduling request [FIGS. 4-5; ¶0022 and 0035-0036, (the UE) transmits, to the BS, scheduling request]; and 
transmitting an uplink (UL) grant in response to receiving the scheduling request [FIGS. 4-5; ¶0022 and 0035-0036, (the BS) transmits, to the UE, uplink grant in response to the scheduling request], 
wherein receiving an uplink signal based on the UL grant [FIGS. 4-5; ¶0022 and 0035-0036, (the UE) transmits, to the BS, CQI in uplink channel corresponding to the scheduling request].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Zhang in view of Ang with the above-mentioned feature taught by Kotecha to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Kotecha into the system of Zhang in view of Ang would have yield predictable results and/or resulted in the improved system (e.g., allowing for resource allocation management in radio communication network), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2022/0225151) in view of Ang et al (US Publication No. 2018/0332655) and further in view of Islam et al (US Publication No. 2017/0303265).

Regarding claim 26, although Zhang in view of Ang teaches, all the limitations of claim 20 as set forth above, Zhang in view of Ang does not explicitly teach (see, emphasis), detecting, by the BS based on the CSI report, that at least one of: a failure in a serving beam of the UE; and transmitting a command to reconfigure the UE’s serving beam in response to the detecting.  
	However, Islam teaches,
detecting based on the CSI report, that at least one of: a failure in a serving beam of the UE [FIG. 14; ¶0237, (base station) determines that an active beam is failing based on control information including UCI and CQI]; and 
transmitting a command to reconfigure the UE’s serving beam in response to the detecting [FIG. 14; ¶0237, (the base station) communicates, with UE, control information  (i.e., command to reconfigured to UE’s serving beam; note that the control information acts to reconfigure the active beam) on a control channel through a beam of the beams 720a-h, such as the sixth beam 720f when the fifth beam 720e is the active beam for communication between the base station 702 and the UE 704].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhang in view of Ang to include the above-mentioned features, as taught by Islam in order for the system to adapt to a channel state and maintain stable connections with the user equipment [¶0237 of Islam].
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469